                Case 18-12456-gs     Doc 251      Entered 02/11/21 22:51:55       Page 1 of 154




    67(9(17*8%1(5±1HYDGD%DU1R
     -(552/'/%5(*0$1
    Pro Hac ViceDSSOLFDWLRQSHQGLQJDQGJUDQWHG
     LQWKHUHODWHGFDVHRI'HVHUW/DQG//& 
    686$1.6()/,1±Pro Hac ViceJUDQWHGLQUHODWHGFDVH
     %587=.86*8%1(5
    6WK6WUHHW6XLWH
     /DV9HJDV19
    7HOHSKRQH  
     )DFVLPLOH  
    (PDLO VJXEQHU#EJODZ
             MEUHJPDQ#EJODZ
            VVHIOLQ#EJODZ
     
    $WWRUQH\VIRU-HIIUH\,*ROGHQ
     &KDSWHU7UXVWHHRIFUHGLWRU'HVHUW/DQG//&
    
     
                                  81,7('67$7(6%$1.5837&<&2857
                                                      
                                            ',675,&72)1(9$'$
                                                    
     ,QUH                                           &DVH1R%.6*6
                                                     &KDSWHU
     '(6(572$6,6$3$570(176//&                     
                                                     '(&/$5$7,212)-(552/'/
                             'HEWRU
                                                       %5(*0$1,168332572)'(6(57
                                                      /$1'//&¶6027,21)25$125'(5
                             
                                                       $//2:,1*,76&/$,0$7
                                                      0,//,21)25385326(62)3/$1
                             
                                                       &21),50$7,21927,1*$1'$1<
                                                      ',675,%87,215(6(59(38568$17
                             
                                                       7258/( D 
                                                      
                             
                                                       +HDULQJ'DWH0DUFK
                                                      +HDULQJ7LPHSP
                                                        
   
                                '(&/$5$7,212)-(552/'/%5(*0$1

                ,-HUUROG/%UHJPDQKHUHE\GHFODUH

                   ,DPDQDWWRUQH\DW%UXW]NXV*XEQHUDWWRUQH\VIRU-HIIUH\,*ROGHQQRWLQGLYLGXDOO\EXWLQ

     KLVFDSDFLW\DVWKHGXO\DSSRLQWHGDQGVHUYLQJ&KDSWHUWUXVWHH ³7UXVWHH*ROGHQ´ IRUWKHEDQNUXSWF\

     HVWDWHRI'HVHUW/DQG//& ³'HVHUW/DQG´ ZKRVHFDVHLVSHQGLQJLQWKHDERYHFDSWLRQHG&RXUWDV&DVH

     1R%.6*6 WKH³'HVHUW/DQG&DVH´ ,VXEPLWWKLV'HFODUDWLRQLQVXSSRUWRIDesert Land’s

     Motion For An order Allowing Its Claim At $4.5 Million For Purposes Of Plan Confirmation, Voting, and



                                                            
     
     
                Case 18-12456-gs      Doc 251     Entered 02/11/21 22:51:55        Page 2 of 154




    Any Distribution Reserve, Pursuant to Rule 3018(a) ILOHGFRQWHPSRUDQHRXVO\KHUHZLWK WKH³0RWLRQ´ 
                   7KHIDFWVVWDWHGKHUHLQDUHNQRZQWRPHWREHWUXHEDVHGRQP\SHUVRQDONQRZOHGJH,DP
    RYHU\HDUVRIDJHDQGLIFDOOHGXSRQWRWHVWLI\,FRXOGDQGZRXOGFRPSHWHQWO\WHVWLI\WRHDFKRIWKH
    IDFWVVHWIRUWKKHUHLQ
                   ,DPRQHRIWKHDWWRUQH\VDW%UXW]NXV*XEQHUZLWKSULQFLSDOUHVSRQVLELOLW\IRUUHSUHVHQWLQJ
    7UXVWHH*ROGHQLQWKH'HVHUW/DQG&DVH,QWKHFRXUVHRIUHSUHVHQWLQJ7UXVWHH*ROGHQLQWKLVPDWWHU
    %UXW]NXV*XEQHUREWDLQHGDQG,KDYHUHYLHZHGDOORIWKHGRFXPHQWVWKDWDUHGHVFULEHGKHUHLQDQGDWWDFKHG
    KHUHWRDVH[KLELWV
                   &HUWDLQRIWKHGRFXPHQWVDWWDFKHGKHUHWRDVH[KLELWVZHUHSURGXFHGWR%UXW]NXV*XEQHU
   XSRQP\UHTXHVWLQZULWLQJWKHUHIRUE\.HYLQ&ROHPDQDQDWWRUQH\DWWKHODZILUPRI1XWL+DUW//3
   FRXQVHOWR7UXVWHH*XSWD,QWKLVUHJDUG0U&ROHPDQDQG,H[SUHVVO\DGGUHVVHGLQZULWWHQ
   FRUUHVSRQGHQFHWKHTXHVWLRQRIZKHWKHU7UXVWHH*XSWDZRXOGEHDVVHUWLQJDQ\SULYLOHJHVLQFRQQHFWLRQ
   ZLWKDQ\RIWKHGRFXPHQWVWKDW0U&ROHPDQZRXOGFDXVHWREHSURGXFHGWR%UXW]NXV*XEQHULQUHVSRQVH
   WRP\ZULWWHQUHTXHVW0U&ROHPDQFRPPXQLFDWHGWRPHLQZULWLQJWKDW7UXVWHH*XSWDZRXOGQRWEH
   DVVHUWLQJDQ\SULYLOHJHLQFRQQHFWLRQZLWKDQ\RIWKHGRFXPHQWVKHZRXOGFDXVHWREHSURGXFHGWR
   %UXW]NXV*XEQHULQUHVSRQVHWRP\ZULWWHQUHTXHVW,DPLQIRUPHGDQGEHOLHYHWKDWVXEVHTXHQWO\0U
   &ROHPDQFDXVHGWKRVHFHUWDLQGRFXPHQWVWREHSURGXFHGWR%UXW]NXV*XEQHULQUHVSRQVHWRP\ZULWWHQ
   UHTXHVWZKLFK%UXW]NXV*XEQHUUHFHLYHGZKLFK,KDYHSHUVRQDOO\UHYLHZHGDQGZKLFKDUH%DWHVVWDPSHG
   ³1+±>VL[GLJLWQXPEHU@´ WKH³*XSWD'RFXPHQWV´ 
                  2QEHKDOIRIRXUUHVSHFWLYHFOLHQWV0U&ROHPDQDQG,QHJRWLDWHGDQGRXUUHVSHFWLYH
   FOLHQWV7UXVWHH*ROGHQDQG7UXVWHH*XSWDHQWHUHGLQWRWKDWFHUWDLQZULWWHQ³7ROOLQJ$JUHHPHQW´HIIHFWLYH
   DVRI-XQHZKLFKZDVWKHQH[HFXWHGDQGGHOLYHUHGE\HDFKRI7UXVWHH*ROGHQDQG7UXVWHH*XSWD
   3XUVXDQWWRWKDW7ROOLQJ$JUHHPHQW7UXVWHH*XSWDRQEHKDOIRIWKH$SDUWPHQWVHVWDWHDJUHHGWKDWZLWK
   UHVSHFWWRFODLPVWKDW'HVHUW/DQGPD\KDYHDJDLQVW$SDUWPHQWVDOOSHULRGVRIOLPLWDWLRQVWDWXWHVRI
   UHSRVHDQGRWKHUWLPHEDVHGOLPLWDWLRQVZHUHWROOHGIRUWKHEHQHILWRI'HVHUW/DQGIURPWKHHIIHFWLYHGDWH



     
         &DSLWDOL]HGWHUPVQRWKHUHLQGHILQHGVKDOOKDYHWKHPHDQLQJVDVFULEHGWRWKHPLQWKH0RWLRQ

                                                             
     
     
                Case 18-12456-gs      Doc 251     Entered 02/11/21 22:51:55       Page 3 of 154




    WKHUHRIWRDQGLQFOXGLQJ6HSWHPEHU
                   ,QWKHFRXUVHRIRXUUHSUHVHQWDWLRQRI7UXVWHH*ROGHQLQWKLVPDWWHU%UXW]NXV*XEQHUKDV
    FRPHLQWRSRVVHVVLRQRIDYDULHW\RIGRFXPHQWVWKDW,DPLQIRUPHGZHUHFDXVHGWREHSURGXFHGE\/HQDUG
    6FKZDUW]HUDQDWWRUQH\DWWKHODZILUPRI6FKZDUW]HU0F3KHUVRQZKRSUHYLRXVO\VHUYHGDVFRXQVHOWRWKH
    'HEWRUVLQFOXGLQJ'HVHUW/DQGLQUHVSRQVHWRP\ZULWWHQUHTXHVW%UXW]NXV*XEQHUUHFHLYHGWKHVH
    GRFXPHQWVZKLFK,KDYHSHUVRQDOO\UHYLHZHGZKLFKDUHLGHQWLILHGKHUHLQDVWKH³6FKZDUW]HU
    'RFXPHQWV´
                   7KH6FKZDUW]HU'RFXPHQWVLQFOXGHGDGRFXPHQWSXUSRUWLQJWREH'HVHUW/DQG¶VDVILOHG
    DQGVLJQHG)HGHUDO7D[5HWXUQ$WUXHDQGFRUUHFWFRS\RIWKDWGRFXPHQWZKLFK,KDYHQRUHDVRQWR
   GRXEWLVJHQXLQHUHIOHFWV$SDUWPHQWV¶LQGHEWHGQHVVWR'HVHUW/DQGLQWKHDPRXQWRIPLOOLRQ
                  2Q7UXVWHH*ROGHQ¶VEHKDOI%UXW]NXV*XEQHUSUHSDUHGWKH'/&ODLPDQGFDXVHGVXFK
   FODLPWREHILOHGLQ$SDUWPHQWV¶EDQNUXSWF\FDVH$WUXHDQGFRUUHFWFRS\RIWKH'/&ODLPLVKHUHWR
   DWWDFKHGDV([KLELW7RP\NQRZOHGJHDIWHULQTXLU\DVRIWKHGDWHKHUHRIWKHUHKDVEHHQQRREMHFWLRQ
   ILOHGWRWKH'/&ODLP1RUWRP\NQRZOHGJHDIWHULQTXLU\GLGDQ\SDUW\LQ$SDUWPHQWV¶&DVHHYHU
   ILOHDQREMHFWLRQWR'HVHUW/DQG¶VFODLPLQWKDWFDVH
                  7KH*XSWD'RFXPHQWVLQFOXGHG7UXVWHH*XSWD¶VOHWWHURIUHVLJQDWLRQGDWHG-XQH
   DGGUHVVHGWR(GZDUG00F'RQDOGRIWKH2IILFHRIWKH8QLWHG6WDWHV7UXVWHH WKH³5HVLJQDWLRQ/HWWHU´ 
   7KDW5HVLJQDWLRQ/HWWHULQFOXGHVDPRQJRWKHUWKLQJVDGLVFXVVLRQRI'HVHUW/DQG¶VFODLPDJDLQVW
   $SDUWPHQWVHPERGLHGLQWKH'/&ODLPZKHUHLQ7UXVWHH*XSWDZULWHVWKDWVXFKFODLPPD\EHeither D D
   ³µYDOLGGHEW«RU E DVVRPHWKLQJRWKHUWKDQµWUXHLQGHEWHGQHVV«¶´
                 7KH6FKZDUW]HU'RFXPHQWVLQFOXGHGGRFXPHQWVSXUSRUWLQJWREH'HVHUW/DQG¶VDVILOHG
   DQGVLJQHGDQG)HGHUDO7D[5HWXUQVHDFKRIZKLFKUHIOHFWVWKHVLJQDWXUHRI7UXVWHH*XSWD,
   KDYHQRUHDVRQWRGRXEWWKHVHGRFXPHQWVDUHJHQXLQH$WUXHDQGFRUUHFWFRS\RIWKHILUVWSDJHDQGRIWKH
   UHOHYDQWSDJHLQFOXGHGWKHUHLQ UHIOHFWLQJDPRXQWVRZLQJIURP$SDUWPHQWVWR'HVHUW/DQG RI'HVHUW
   /DQG¶V)HGHUDO7D[5HWXUQDQGRI'HVHUW/DQG¶V)HGHUDO7D[5HWXUQLQHDFKFDVHZLWKWD[
   SD\HULGHQWLILFDWLRQQXPEHUVUHGDFWHGDQGKLJKOLJKWLQJDGGHGDUHKHUHWRDWWDFKHGDV([KLELWDQG
   ([KLELWUHVSHFWLYHO\

                                                            
     
     
                Case 18-12456-gs     Doc 251     Entered 02/11/21 22:51:55       Page 4 of 154




                  7KH*XSWD'RFXPHQWVLQFOXGHGWKDWFHUWDLQGRFXPHQWHQWLWOHG³,QWHU&RPSDQ\'HEW
    ,QYHVWLJDWLRQ´GDWHG-XQHDWUXHDQGFRUUHFWFRS\RIWKHILUVWSDJHDQGRIWKHUHOHYDQWSDJH
    WKHUHRI SDJHRI DUHKHUHWRDWWDFKHGDV([KLELW
                  7KH*XSWD'RFXPHQWVLQFOXGHGFHUWDLQHPDLOFRUUHVSRQGHQFHLQFOXGLQJWKDWFHUWDLQ
    FRUUHVSRQGHQFHDWUXHDQGFRUUHFWFRS\RIZKLFKLVKHUHWRDWWDFKHGDV([KLELW
                  7KH*XSWD'RFXPHQWVLQFOXGHGFHUWDLQHPDLOFRUUHVSRQGHQFHLQFOXGLQJWKDWFHUWDLQ
    FRUUHVSRQGHQFHDWUXHDQGFRUUHFWFRS\RIZKLFKLVKHUHWRDWWDFKHGDV([KLELW
                  7KH*XSWD'RFXPHQWVLQFOXGHGFHUWDLQHPDLOFRUUHVSRQGHQFHLQFOXGLQJWKDWFHUWDLQ
    FRUUHVSRQGHQFHDWUXHDQGFRUUHFWFRS\RIZKLFKLVKHUHWRDWWDFKHGDV([KLELW
                 7KH*XSWD'RFXPHQWVLQFOXGHGFHUWDLQHPDLOFRUUHVSRQGHQFHLQFOXGLQJWKDWFHUWDLQ
   FRUUHVSRQGHQFHDWUXHDQGFRUUHFWFRS\RIZKLFKLVKHUHWRDWWDFKHGDV([KLELW
                 7KH*XSWD'RFXPHQWVLQFOXGHGFHUWDLQHPDLOFRUUHVSRQGHQFHLQFOXGLQJWKDWFHUWDLQ
   FRUUHVSRQGHQFHDWUXHDQGFRUUHFWFRS\RIZKLFKLVKHUHWRDWWDFKHGDV([KLELW
                 7KH*XSWD'RFXPHQWVLQFOXGHGFHUWDLQHPDLOFRUUHVSRQGHQFHLQFOXGLQJWKDWFHUWDLQ
   FRUUHVSRQGHQFHDWUXHDQGFRUUHFWFRS\RIZKLFKLVKHUHWRDWWDFKHGDV([KLELW
                 7KH*XSWD'RFXPHQWVLQFOXGHGFHUWDLQHPDLOFRUUHVSRQGHQFHLQFOXGLQJWKDWFHUWDLQ
   FRUUHVSRQGHQFHDWUXHDQGFRUUHFWFRS\RIZKLFKLVKHUHWRDWWDFKHGDV([KLELW
                 7KH*XSWD'RFXPHQWVLQFOXGHGFHUWDLQHPDLOFRUUHVSRQGHQFHLQFOXGLQJWKDWFHUWDLQ
   FRUUHVSRQGHQFHDWUXHDQGFRUUHFWFRS\RIZKLFKLVKHUHWRDWWDFKHGDV([KLELW
                 7KH*XSWD'RFXPHQWVLQFOXGHGFHUWDLQHPDLOFRUUHVSRQGHQFHLQFOXGLQJWKDWFHUWDLQ
   FRUUHVSRQGHQFHDWUXHDQGFRUUHFWFRS\RIZKLFKLVKHUHWRDWWDFKHGDV([KLELW
                 7KH*XSWD'RFXPHQWVLQFOXGHGFHUWDLQHPDLOFRUUHVSRQGHQFHLQFOXGLQJWKDWFHUWDLQ
   FRUUHVSRQGHQFHDWUXHDQGFRUUHFWFRS\RIZKLFKLVKHUHWRDWWDFKHGDV([KLELW
                 7KH*XSWD'RFXPHQWVLQFOXGHGFHUWDLQHPDLOFRUUHVSRQGHQFHLQFOXGLQJWKDWFHUWDLQ
   FRUUHVSRQGHQFHDWUXHDQGFRUUHFWFRS\RIZKLFKLVKHUHWRDWWDFKHGDV([KLELW
   
   

                                                           
     
     
                Case 18-12456-gs       Doc 251     Entered 02/11/21 22:51:55         Page 5 of 154




    
                  7KH*XSWD'RFXPHQWVLQFOXGHGFHUWDLQHPDLOFRUUHVSRQGHQFHLQFOXGLQJWKDWFHUWDLQ
    FRUUHVSRQGHQFHDWUXHDQGFRUUHFWFRS\RIZKLFKLVKHUHWRDWWDFKHGDV([KLELW
                  2Q'HFHPEHU,WUDQVPLWWHGDOHWWHURQEHKDOIRI7UXVWHH*ROGHQWR-RKQ')LHURD
    ODZ\HUDW3DFKXOVNL6WDQJ=LHKO -RQHVLQKLVFDSDFLW\DVFRXQVHOIRU7UXVWHH*XSWDWKHVXEVWDQFHRI
    ZKLFKFRPPXQLFDWHGPRVWLIQRWDOORIWKHIDFWXDODQGOHJDODUJXPHQWVFRQWDLQHGLQWKH0RWLRQDVWRZK\
    WKH'/&ODLPLVDQGVKRXOGEHFRQVLGHUHGDQGDOORZHGLQWKH$SDUWPHQWVFDVHDVDJHQHUDOXQVHFXUHG
    FODLPWKDWLVQRWVXEMHFWWRVXERUGLQDWLRQLQWKHDPRXQWRIPLOOLRQ$VRIWKHGDWHKHUHRI,DP
    LQIRUPHGDQGEHOLHYHXSRQLQTXLU\WKDWQHLWKHUZHQRU7UXVWHH*ROGHQKDVUHFHLYHGDQ\UHVSRQVHIURP
   7UXVWHH*XSWDRURQKHUEHKDOIUHVSRQGLQJWRWKHVXEVWDQFHRIRXUOHWWHURI'HFHPEHU
              ,GHFODUHXQGHUSHQDOW\RISHUMXU\XQGHUWKHODZVRIWKH8QLWHG6WDWHVWKDWWKHIRUHJRLQJLVWUXHDQG
   FRUUHFW

                ([HFXWHGRQWKLVGD\)HEUXDU\LQ'HQYHU&RORUDGR

                

                                                                 
                                               BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                 -HUUROG/%UHJPDQ

                                                 





















                                                              
     
     
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 6 of 154




    EXHIBIT 1




                                                                         6
                                 Case 18-12456-gs
                           Case 18-12456-gs        Claim
                                             Doc 251     3 Filed
                                                       Entered    12/15/20
                                                               02/11/21      Page 1
                                                                        22:51:55    of 197 of 154
                                                                                  Page

  )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

  'HEWRU            'HVHUW 2DVLV $SDUWPHQWV //&
                       BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

  'HEWRU             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   6SRXVHLIILOLQJ

  8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH BBBBBBBBBB    'LVWULFWRIBBBBBBBBBB
                                           'LVWULFW RI 1HYDGD

               JV
  &DVHQXPEHU BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




 2IILFLDO)RUP
 Proof of Claim                                                                                                                                                      

 5HDGWKHLQVWUXFWLRQVEHIRUHILOOLQJRXWWKLVIRUP7KLVIRUPLVIRUPDNLQJDFODLPIRUSD\PHQWLQDEDQNUXSWF\FDVH'RQRWXVHWKLVIRUPWR
 PDNHDUHTXHVWIRUSD\PHQWRIDQDGPLQLVWUDWLYHH[SHQVH0DNHVXFKDUHTXHVWDFFRUGLQJWR86&
 )LOHUVPXVW OHDYHRXWRUUHGDFWLQIRUPDWLRQWKDWLVHQWLWOHGWRSULYDF\RQWKLVIRUPRURQDQ\DWWDFKHGGRFXPHQWV$WWDFKUHGDFWHGFRSLHVRIDQ\
 GRFXPHQWVWKDWVXSSRUWWKHFODLPVXFKDVSURPLVVRU\QRWHVSXUFKDVHRUGHUVLQYRLFHVLWHPL]HGVWDWHPHQWVRIUXQQLQJDFFRXQWVFRQWUDFWVMXGJPHQWV
 PRUWJDJHVDQGVHFXULW\DJUHHPHQWV'RQRWVHQGRULJLQDOGRFXPHQWVWKH\PD\EHGHVWUR\HGDIWHUVFDQQLQJ,IWKHGRFXPHQWVDUHQRWDYDLODEOH
 H[SODLQLQDQDWWDFKPHQW
 $SHUVRQZKRILOHVDIUDXGXOHQWFODLPFRXOGEHILQHGXSWRLPSULVRQHGIRUXSWR\HDUVRUERWK86&DQG

 )LOOLQDOOWKHLQIRUPDWLRQDERXWWKHFODLPDVRIWKHGDWHWKHFDVHZDVILOHG7KDWGDWHLVRQWKHQRWLFHRIEDQNUXSWF\ )RUP WKDW\RXUHFHLYHG



 Part 1:        Identify the Claim

 :KRLVWKHFXUUHQW
   FUHGLWRU"
                                     'HVHUW  /DQG //&
                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     1DPHRIWKHFXUUHQWFUHGLWRU WKHSHUVRQRUHQWLW\WREHSDLGIRUWKLVFODLP 

                                     2WKHUQDPHVWKHFUHGLWRUXVHGZLWKWKHGHEWRU     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

 +DVWKLVFODLPEHHQ               ✔
                                         1R
   DFTXLUHGIURP
   VRPHRQHHOVH"                         <HV )URPZKRP"BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


 :KHUHVKRXOGQRWLFHV               :KHUHVKRXOGQRWLFHVWRWKHFUHGLWRUEHVHQW"                             :KHUHVKRXOGSD\PHQWVWRWKHFUHGLWRUEHVHQW" LI
   DQGSD\PHQWVWRWKH                                                                                           GLIIHUHQW
   FUHGLWRUEHVHQW"
                                      -HIIUH\ , *ROGHQ 7UXVWHH IRU 'HVHUW /DQG //&
                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   )HGHUDO5XOHRI                    1DPH                                                                       1DPH
   %DQNUXSWF\3URFHGXUH
    )5%3  J                       7RZQ &HQWHU 'U 6XLWH 
                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                      1XPEHU     6WUHHW                                                        1XPEHU     6WUHHW
                                      &RVWD 0HVD                 &$           
                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                      &LW\                      6WDWH            =,3&RGH                     &LW\                      6WDWH            =,3 &RGH

                                      &RQWDFWSKRQH 
                                                      BBBBBBBBBBBBBBBBBBBBBBBB                                  &RQWDFWSKRQH BBBBBBBBBBBBBBBBBBBBBBBB

                                      &RQWDFWHPDLO   MJROGHQ#ZJOOSFRP
                                                        BBBBBBBBBBBBBBBBBBBBBBBB                                &RQWDFWHPDLO   BBBBBBBBBBBBBBBBBBBBBBBB



                                      8QLIRUPFODLPLGHQWLILHUIRUHOHFWURQLFSD\PHQWVLQFKDSWHU LI\RXXVHRQH 

                                      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


 'RHVWKLVFODLPDPHQG                 1R
   RQHDOUHDG\ILOHG"                ✔
                                                                                                
                                          <HV &ODLPQXPEHURQFRXUWFODLPVUHJLVWU\ LINQRZQ BBBBBBBB                               )LOHGRQ     
                                                                                                                                                   BBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                                    00 ''    <<<<



 'R\RXNQRZLIDQ\RQH             ✔
                                         1R
   HOVHKDVILOHGDSURRI                <HV :KRPDGHWKHHDUOLHUILOLQJ"       BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
   RIFODLPIRUWKLVFODLP"




 2IILFLDO)RUP                                                         3URRIRI&ODLP                                                                   7
                                                                                                                                                            SDJH 
                            Case 18-12456-gs
                      Case 18-12456-gs        Claim
                                        Doc 251     3 Filed
                                                  Entered    12/15/20
                                                          02/11/21      Page 2
                                                                   22:51:55    of 198 of 154
                                                                             Page


 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

 'R\RXKDYHDQ\QXPEHU        ✔ 1R
                                 
   \RXXVHWRLGHQWLI\WKH        <HV/DVWGLJLWVRIWKHGHEWRU¶VDFFRXQWRUDQ\QXPEHU\RXXVHWRLGHQWLI\WKHGHEWRUBBBBBBBBBBBBBBBB
   GHEWRU"



 +RZPXFKLVWKHFODLP"                   BBBBBBBB 
                                                   BBBBBBBBBBBBBBBBBBBBB 'RHVWKLVDPRXQWLQFOXGHLQWHUHVWRU RWKHUFKDUJHV"                             HQGXP@
                                                                    ✔ 1R
                                                                                   <HV$WWDFKVWDWHPHQWLWHPL]LQJLQWHUHVWIHHVH[SHQVHVRURWKHU
                                                                                          FKDUJHV UHTXLUHGE\%DQNUXSWF\5XOH F  $ 


 :KDWLVWKHEDVLVRIWKH      ([DPSOHV*RRGVVROGPRQH\ORDQHGOHDVHVHUYLFHVSHUIRUPHGSHUVRQDOLQMXU\RUZURQJIXOGHDWKRUFUHGLWFDUG
   FODLP"
                                 $WWDFKUHGDFWHGFRSLHVRIDQ\GRFXPHQWVVXSSRUWLQJWKHFODLPUHTXLUHGE\%DQNUXSWF\5XOH F 
                                 /LPLWGLVFORVLQJLQIRUPDWLRQWKDWLVHQWLWOHGWRSULYDF\VXFKDVKHDOWKFDUHLQIRUPDWLRQ


                                     $FFRXQWVWDWHG6HHDWWDFKHGDGGHQGXPIRUGHWDLOV



 ,VDOORUSDUWRIWKHFODLP   ✔ 1R
                                 
   VHFXUHG"                       <HV   7KH FODLPLVVHFXUHGE\DOLHQRQSURSHUW\
                                           1DWXUHRISURSHUW\
                                              5HDOHVWDWH,IWKHFODLPLVVHFXUHGE\WKHGHEWRU¶VSULQFLSDOUHVLGHQFHILOHDMortgage Proof of Claim
                                                            Attachment 2IILFLDO)RUP$ ZLWKWKLV Proof of Claim.
                                              0RWRUYHKLFOH
                                              2WKHU'HVFULEH           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB



                                           %DVLVIRUSHUIHFWLRQ           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                           $WWDFKUHGDFWHGFRSLHVRIGRFXPHQWVLIDQ\WKDWVKRZHYLGHQFHRISHUIHFWLRQRIDVHFXULW\LQWHUHVW IRU
                                           H[DPSOHDPRUWJDJHOLHQFHUWLILFDWHRIWLWOHILQDQFLQJVWDWHPHQWRURWKHUGRFXPHQWWKDWVKRZVWKHOLHQKDV
                                           EHHQILOHGRUUHFRUGHG



                                           9DOXHRISURSHUW\                            BBBBBBBBBBBBBBBBBB
                                           $PRXQWRIWKHFODLPWKDWLVVHFXUHG          BBBBBBBBBBBBBBBBBB

                                           $PRXQWRIWKHFODLPWKDWLVXQVHFXUHGBBBBBBBBBBBBBBBBBB 7KHVXPRIWKHVHFXUHGDQGXQVHFXUHG
                                                                                                      DPRXQWVVKRXOGPDWFKWKHDPRXQWLQOLQH



                                           $PRXQWQHFHVVDU\WRFXUHDQ\GHIDXOWDVRIWKHGDWHRIWKHSHWLWLRQ            BBBBBBBBBBBBBBBBBBBB



                                           $QQXDO,QWHUHVW5DWH ZKHQFDVHZDV ILOHG BBBBBBB
                                              )L[HG
                                              9DULDEOH



 ,VWKLVFODLPEDVHGRQD     ✔ 1R
                                 
    OHDVH"
                                  <HV$PRXQWQHFHVVDU\WRFXUHDQ\GHIDXOWDVRIWKHGDWHRIWKHSHWLWLRQ                BBBBBBBBBBBBBBBBBBBB


 ,VWKLVFODLPVXEMHFWWRD   ✔ 1R
                                 
    ULJKWRIVHWRII"
                                  <HV,GHQWLI\WKHSURSHUW\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB




                                                                                                                                                    8
 2IILFLDO)RUP                                                   3URRIRI&ODLP                                                            SDJH 
      Case 18-12456-gs
Case 18-12456-gs        Claim
                  Doc 251     3 Filed
                            Entered    12/15/20
                                    02/11/21      Page 3
                                             22:51:55    of 199 of 154
                                                       Page




                                                                         9
                  Case 18-12456-gs
           Case 18-12456-gs  Doc 251Claim 3 Filed
                                       Entered     12/15/20
                                               02/11/21      Page Page
                                                        22:51:55  4 of 19
                                                                        10 of 154



                         $''(1'8072$0(1'('3522)2)&/$,0



                             81,7('67$7(6%$1.5837&<&2857
                                    ',675,&72)1(9$'$

[
                                                                 
,QUH                                                           &KDSWHU
                                                                 
'(6(572$6,6$3$570(176//&                                    &DVH1R%.6*6
                                                                 
                                   'HEWRU                       
                                                                 
[

           $''(1'8072$0(1'('3522)2)&/$,02)'(6(57/$1'//&

            -HIIUH\,*ROGHQVROHO\LQKLVFDSDFLW\DVWKHGXO\DSSRLQWHGDQGVHUYLQJFKDSWHU

WUXVWHH WKH³7UXVWHH´ IRUWKHEDQNUXSWF\HVWDWHRI'HVHUW/DQG//& ³'HVHUW/DQG´ DVVHUWV

WKHDPHQGHGSURRIRIFODLP WKH³$PHQGHG&ODLP´ WRZKLFKWKLV$GGHQGXPLV DQQH[HGRQ

EHKDOIRIWKHHVWDWHRI'HVHUW/DQGDJDLQVW'HVHUW2DVLV$SDUWPHQWV//& ³$SDUWPHQWV´ WKH

FKDSWHUGHEWRUKHUHLQ7KH7UXVWHHRQEHKDOIRIWKHHVWDWHRI'HVHUW/DQGDVVHUWVWKH

IROORZLQJFODLPVDJDLQVW$SDUWPHQWV XSRQSHUVRQDONQRZOHGJHDVWRKLPVHOIDQGKLVRZQDFWV

DQGDVWRDOORWKHUPDWWHUVXSRQLQIRUPDWLRQDQGEHOLHYHEDVHGXSRQWKHLQYHVWLJDWLRQ DQDO\VLV

DQGDGYLFH PDGHE\DQGWKURXJKKLVDWWRUQH\V

,        $FFRXQW6WDWHGRI1RW/HVVWKDQ0LOOLRQ

                 $VRIWKHGDWHWKHRUGHUIRUUHOLHIZDVHQWHUHG$SDUWPHQWV RZHGLWVUHODWHGHQWLW\

'HVHUW/DQG//& ³'HVHUW/DQG´ PLOOLRQ7KLVOLDELOLW\LVUHIOHFWHGRQWKHIROORZLQJ

GRFXPHQWV D 6FKHGXOH)RI$SDUWPHQWV¶6FKHGXOHVDQG6WDWHPHQWRI)LQDQFLDO$IIDLUV>'RF

@ILOHGLQ,QUH'HVHUW2DVLV$SDUWPHQWV//&&DVH1RJV WKH³$SDUWPHQWV¶

%DQNUXSWF\&DVH´ RQ-XO\SDJHZKLFKSDJHLVDWWDFKHGKHUHWRDV([KLELW$ E 

6FKHGXOH)RI$SDUWPHQWV¶6FKHGXOHVDQG6WDWHPHQWRI)LQDQFLDO$IIDLUV¶>'RF@ILOHGLQ,Q


                                                                                               10
                 Case 18-12456-gs
          Case 18-12456-gs  Doc 251Claim 3 Filed
                                      Entered     12/15/20
                                              02/11/21      Page Page
                                                       22:51:55  5 of 19
                                                                       11 of 154


UH'HVHUW/DQG//&&DVH1RJV WKH³'HVHUW/DQG%DQNUXSWF\FDVH´ RQ-XO\

SDJHZKLFKLVDWWDFKHGKHUHWRDV([KLELW%DQG F 6FKHGXOH)RIWKH$PHQGHG

6FKHGXOHV>'RF@ILOHGLQWKH$SDUWPHQWV¶%DQNUXSWF\&DVHRQ$XJXVWSDJH

ZKLFKSDJHLVDWWDFKHGKHUHWRDV([KLELW& 7KLVOLDELOLW\LVDOVRUHIOHFWHGRQ'HVHUW/DQG¶VWD[

UHWXUQVIRUWKH\HDUVWKURXJKDQGLQFOXGLQJ

               ,QWKHILUVW'HVHUW2DVLV$SDUWPHQWV//&EDQNUXSWF\ FDVH&DVH1R

 WKH³)LUVW$SDUWPHQWV¶%DQNUXSWF\ &DVH´ $SDUWPHQWVVFKHGXOHGDVGXHDQG

RZLQJWR'HVHUW/DQGSee6FKHGXOH)'RFILOHGRQ0D\SDJHZKLFKSDJHLV

DWWDFKHGKHUHWRDV ([KLELW'

               )XUWKHUPRUH$SDUWPHQWV¶&KDSWHU3ODQRI5HRUJDQL]DWLRQ>'RFLQWKH

)LUVW$SDUWPHQWV¶%DQNUXSWF\ &DVH@ WKH³$SDUWPHQWV¶3ODQ´ SURYLGHGIRUWKHDOORZDQFH

DQGWUHDWPHQWRIWKHRZHGE\$SDUWPHQWVWR'HVHUW/DQGSeeSDJHRIWKH

$SDUWPHQWV¶3ODQ7KH$SDUWPHQWV¶3ODQLVDWWDFKHGKHUHWRDV([KLELW(,QWKH

$SDUWPHQWV¶3ODQWKH³'HVHUW/DQG//&´XQVHFXUHGFODLPLVSURYLGHGIRUXQGHU&ODVV

WUHDWPHQW 7KHFODLPZDVVXERUGLQDWHGWRWKHFODLPVRIQRQLQVLGHUJHQHUDOXQVHFXUHGFUHGLWRUV

EXWZDVRWKHUZLVHDOORZHGZLWKWUHDWPHQWWREHSDLGLQIXOOSeeSDJHRIWKH$SDUWPHQWV¶

3ODQ 7KH$SDUWPHQWV¶3ODQZDVFRQILUPHGSXUVXDQWWR&RXUWRUGHUHQWHUHGRQ'HFHPEHU

>'RFLQWKH)LUVW$SDUWPHQWV¶%DQNUXSWF\ &DVH@7KXVWKH7UXVWHHLVLQIRUPHG

DQGEHOLHYHVWKDW$SDUWPHQWVRZHV'HVHUW/DQGDWOHDVWPLOOLRQDQGWKDWWKHHQWHUHG

FRQILUPDWLRQRUGHULQWKH)LUVW$SDUWPHQWV¶%DQNUXSWF\ &DVH LVFRQWUROOLQJ


,,       5HVHUYDWLRQRI5LJKWV

               5LJKWWR$PHQG7KH7UXVWHH H[SUHVVO\UHVHUYHVWKHULJKWWRIXUWKHUDPHQGRU

VXSSOHPHQWWKLV$PHQGHG&ODLP WRFRUUHFWFODULI\H[SODLQH[SDQGVXSSOHPHQWRUDGGWRDQ\

SRUWLRQRIWKHFODLPDVVHUWHGKHUHLQRURWKHUZLVHWRLQFUHDVHWKHGROODUDPRXQWRIVXFKFODLP

                                                 
                                                                                           11
                 Case 18-12456-gs
          Case 18-12456-gs  Doc 251Claim 3 Filed
                                      Entered     12/15/20
                                              02/11/21      Page Page
                                                       22:51:55  6 of 19
                                                                       12 of 154


DQGRUSURYLGHDGGLWLRQDOLQIRUPDWLRQDQGGRFXPHQWDWLRQLQFRQQHFWLRQZLWKWKHFODLPLQFOXGLQJ

DVLWPD\EHDPHQGHGDQGLQFOXGLQJLQUHVSRQVHWRDQ\REMHFWLRQ0RUHRYHUWKH7UXVWHH

VSHFLILFDOO\UHVHUYHVWKHULJKWWRFRQGXFWGLVFRYHU\ZLWKUHVSHFWWRWKLVPDWWHULQDFFRUGDQFHZLWK

WKH%DQNUXSWF\&RGHDQGWKH)HGHUDO5XOHVRI%DQNUXSWF\3URFHGXUH

               1R$GPLVVLRQ1RWKLQJFRQWDLQHGLQWKLV$PHQGHG &ODLPVKDOOEHGHHPHGDQ

DGPLVVLRQE\WKH7UXVWHH7KH7UXVWHH H[SUHVVO\UHVHUYHVWKHULJKWWRZLWKGUDZWKLV$PHQGHG

&ODLPLQKLVVROHGLVFUHWLRQZLWKWKHHIIHFWWREHDVLIWKLV$PHQGHG&ODLPKDGQHYHUEHHQILOHG




                                                
                                                                                         12
 Case18-12456-gs
Case  18-12456-gs
       Case 18-12456-gs
                   Doc251
                  Doc   96Claim
                             Entered
                                3 Filed
                                     07/13/18
                                         12/15/20
                                     02/11/21 16:54:20
                                                   PagePage
                                              22:51:55 7 of 19
                                                             18
                                                             13 of 53
                                                                   154




                                                                    13
                                                         Exhibit A_001
Case18-12456-gs
Case 18-12454-gs
      Case 18-12456-gs
                  Doc251
                 Doc  104
                        Claim
                            Entered
                              3 Filed
                           Entered  07/13/18
                                        12/15/20
                                    02/11/21 22:00:47
                                                  Page Page
                                             22:51:55  8
                                                       Page
                                                         of 19
                                                             19of
                                                             14 of154
                                                                  54




                                                                   14
                                                        Exhibit B_001
                         Case18-12456-gs
                        Case  18-12456-gs
                               Case 18-12456-gs
                                           Doc251
                                          Doc   104
                                                  Claim
                                                      Entered
                                                        3 Filed
                                                     Entered  08/28/18
                                                                 12/15/20
                                                             02/11/21  14:33:40
                                                                           Page Page
                                                                      22:51:55  9Page
                                                                                  of 194 of 10
                                                                                      15    154

 'HEWRU       'HVHUW2DVLV$SDUWPHQWV//&                                                             &DVHQXPEHU      LINQRZQ       /(%
              1DPH

       1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                    $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLVCheck all that apply.       
          &LWDWLRQ)LQDQFLDO//&                                            &RQWLQJHQW
          3DUN5XQ'ULYH                                               8QOLTXLGDWHG
                                                                         'LVSXWHG
          /DV9HJDV19
                                                                             %DVLVIRUWKHFODLP
          'DWH V GHEWZDVLQFXUUHG
          /DVWGLJLWVRIDFFRXQWQXPEHU                                 ,VWKHFODLPVXEMHFWWRRIIVHW"   1R<HV
       1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                    $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLVCheck all that apply.              
          &ODVVLF'HVLJQ*URXS                                               &RQWLQJHQW
          &HUYDQWHV'ULYH                                                8QOLTXLGDWHG
          +HQGHUVRQ19                                                'LVSXWHG
          'DWH V GHEWZDVLQFXUUHG
                                                                             %DVLVIRUWKHFODLP
          /DVWGLJLWVRIDFFRXQWQXPEHU
                                                                             ,VWKHFODLPVXEMHFWWRRIIVHW"   1R<HV
       1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                    $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLVCheck all that apply.        
          &RPSDVV,QYHVWPHQWV+ROGLQJV//&                                  &RQWLQJHQW
          3DUN5XQ'ULYH                                               8QOLTXLGDWHG
                                                                         'LVSXWHG
          /DV9HJDV19
                                                                             %DVLVIRUWKHFODLP
          'DWH V GHEWZDVLQFXUUHG
          /DVWGLJLWVRIDFFRXQWQXPEHU                                 ,VWKHFODLPVXEMHFWWRRIIVHW"   1R<HV
       1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                    $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLVCheck all that apply.       
          'HVHUW/DQG//&                                                   &RQWLQJHQW
          3DUN5XQ'ULYH                                               8QOLTXLGDWHG
                                                                         'LVSXWHG
          /DV9HJDV19
                                                                             %DVLVIRUWKHFODLP
          'DWH V GHEWZDVLQFXUUHG
          /DVWGLJLWVRIDFFRXQWQXPEHU                                 ,VWKHFODLPVXEMHFWWRRIIVHW"   1R<HV
       1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                    $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLVCheck all that apply.              
          +'6XSSO\                                                          &RQWLQJHQW
          (&KH\HQQH$YHQXH                                             8QOLTXLGDWHG
          /DV9HJDV19                                                'LVSXWHG
          'DWH V GHEWZDVLQFXUUHG
                                                                             %DVLVIRUWKHFODLP
          /DVWGLJLWVRIDFFRXQWQXPEHU
                                                                             ,VWKHFODLPVXEMHFWWRRIIVHW"   1R<HV
       1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                    $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLVCheck all that apply.                
          /HDVH6WDU//&                                                      &RQWLQJHQW
          /DNHVLGH%OYG                                                 8QOLTXLGDWHG
          5LFKDUGVRQ7;                                               'LVSXWHG
          'DWH V GHEWZDVLQFXUUHG
                                                                             %DVLVIRUWKHFODLP
          /DVWGLJLWVRIDFFRXQWQXPEHU
                                                                             ,VWKHFODLPVXEMHFWWRRIIVHW"   1R<HV
       1RQSULRULW\FUHGLWRU VQDPHDQGPDLOLQJDGGUHVV                    $VRIWKHSHWLWLRQILOLQJGDWHWKHFODLPLVCheck all that apply.              
          5HDO3DJH,QF                                                     &RQWLQJHQW
          /DNHVLGH%OYG                                                 8QOLTXLGDWHG
          5LFKDUGVRQ7;                                               'LVSXWHG
          'DWH V GHEWZDVLQFXUUHG
                                                                             %DVLVIRUWKHFODLP
          /DVWGLJLWVRIDFFRXQWQXPEHU
                                                                             ,VWKHFODLPVXEMHFWWRRIIVHW"   1R<HV




2IILFLDO)RUP()                                         6FKHGXOH()&UHGLWRUV:KR+DYH8QVHFXUHG&ODLPV                                               3DJHRI
6RIWZDUH&RS\ULJKW F %HVW&DVH//&ZZZEHVWFDVHFRP                                                                                     %HVW&DVH%DQNUXSWF\

                                                                                                                                                15
                                                                                                                                     Exhibit C_001
                         Case 18-12456-gs
                         Case 11-17208-bam
                               Case 18-12456-gs
                                             Doc
                                           Doc   35
                                                 Claim
                                               251    Entered
                                                       3 Filed
                                                     Entered  05/24/11
                                                                12/15/20
                                                             02/11/21  10:19:19
                                                                           Page 10
                                                                      22:51:55   Page
                                                                                   of 19
                                                                                Page   20ofof154
                                                                                      16      43
%) 2IILFLDO)RUP)   &RQW

,QUH      'HVHUW2DVLV$SDUWPHQWV//&                                                                                                        &DVH1R %$0
                                                                                                                       
                                                                 'HEWRU                                                                                         ,INQRZQ

          6&+('8/()&5(',7256+2/',1*816(&85('12135,25,7<&/$,06
                                                                                                       &RQWLQXDWLRQ6KHHW




                                                                             +86%$1':,)(-2,17
                   &5(',725 61$0(                                                                                    '$7(&/$,0:$6                                                                        $028172)




                                                                               25&20081,7<




                                                                                                                                                                                    81/,48,'$7('
                                                                                                                                                                       &217,1*(17
                    0$,/,1*$''5(66                                                                                     ,1&855('$1'                                                                           &/$,0




                                                                  &2'(%725




                                                                                                                                                                                                   ',6387('
                  ,1&/8',1*=,3&2'(                                                                                &216,'(5$7,21)25
                 $1'$&&2817180%(5                                                                                         &/$,0
                   See instructions above.                                                                         ,)&/$,0,668%-(&772
                                                                                                                       6(72))6267$7(

 $&&281712                                                                                                                                                                                                        
 &ULWHULRQ%URFN                                                                                     7UDGHGHEW
 32%R[
 0LOZDXNLH25



 $&&281712                                                                                                                                                                                                        
 'H/DJH/DQGHQ)LQDQFLDO6HUYLFHV                                                                   7UDGHGHEW
 32%R[
 3KLODGHOSKLD3$



 $&&281712                                                                                                                                                                                                   
 'HVHUW/DQG//&
 3DUN5XQ'ULYH
 
 /DV9HJDV19


 $&&281712                                                                                                                                                                                                        
 (OOLSVH&RPPXQLFDWLRQV,QF                                                                        7UDGHGHEW
 32%R[
 'DOODV7;



 $&&281712                                                                                                                                                                                                   
 )RU5HQW0DJD]LQH                                                                                   7UDGHGHEW
 5HPLWWDQFH'ULYH
 
 &KLFDJR,/




6KHHWQR RIFRQWLQXDWLRQVKHHWVDWWDFKHGWR6FKHGXOHRI&UHGLWRUV                                                                                              6XEWRWDO                                
+ROGLQJ8QVHFXUHG
1RQSULRULW\&ODLPV


                                                                                                                                                                                                       
                                                                                                                                                                              7RWDO
                                                                                                                       8VHRQO\RQODVWSDJHRIWKHFRPSOHWHG6FKHGXOH)
                                                                                                    5HSRUWDOVRRQ6XPPDU\RI6FKHGXOHVDQGLIDSSOLFDEOHRQWKH6WDWLVWLFDO
                                                                                                                          6XPPDU\RI&HUWDLQ/LDELOLWLHVDQG5HODWHG'DWD




                                                                                                                                                                             16
                                                                                                                                                                  Exhibit D_001
 Case18-12456-gs
Case  Case
      11-17208-bam
           18-12456-gs
                  DocDocClaim
                      25189 Entered
                              Entered
                              3 Filed 08/16/11
                                       12/15/20
                                    02/11/21   11:59:24
                                                  Page 11
                                             22:51:55     Page
                                                           of 19
                                                        Page  171ofof154
                                                                      9




                                                                      17
                                                           Exhibit E_001
 Case18-12456-gs
Case  Case
      11-17208-bam
           18-12456-gs
                  DocDocClaim
                      25189 Entered
                              Entered
                              3 Filed 08/16/11
                                       12/15/20
                                    02/11/21   11:59:24
                                                  Page 12
                                             22:51:55     Page
                                                           of 19
                                                        Page  182ofof154
                                                                      9




                                                                      18
                                                           Exhibit E_002
 Case18-12456-gs
Case  Case
      11-17208-bam
           18-12456-gs
                  DocDocClaim
                      25189 Entered
                              Entered
                              3 Filed 08/16/11
                                       12/15/20
                                    02/11/21   11:59:24
                                                  Page 13
                                             22:51:55     Page
                                                           of 19
                                                        Page  193ofof154
                                                                      9




                                                                      19
                                                           Exhibit E_003
 Case18-12456-gs
Case  Case
      11-17208-bam
           18-12456-gs
                  DocDocClaim
                      25189 Entered
                              Entered
                              3 Filed 08/16/11
                                       12/15/20
                                    02/11/21   11:59:24
                                                  Page 14
                                             22:51:55     Page
                                                           of 19
                                                        Page  204ofof154
                                                                      9




                                                                      20
                                                           Exhibit E_004
 Case18-12456-gs
Case  Case
      11-17208-bam
           18-12456-gs
                  DocDocClaim
                      25189 Entered
                              Entered
                              3 Filed 08/16/11
                                       12/15/20
                                    02/11/21   11:59:24
                                                  Page 15
                                             22:51:55     Page
                                                           of 19
                                                        Page  215ofof154
                                                                      9




                                                                      21
                                                           Exhibit E_005
 Case18-12456-gs
Case  Case
      11-17208-bam
           18-12456-gs
                  DocDocClaim
                      25189 Entered
                              Entered
                              3 Filed 08/16/11
                                       12/15/20
                                    02/11/21   11:59:24
                                                  Page 16
                                             22:51:55     Page
                                                           of 19
                                                        Page  226ofof154
                                                                      9




                                                                      22
                                                           Exhibit E_006
 Case18-12456-gs
Case  Case
      11-17208-bam
           18-12456-gs
                  DocDocClaim
                      25189 Entered
                              Entered
                              3 Filed 08/16/11
                                       12/15/20
                                    02/11/21   11:59:24
                                                  Page 17
                                             22:51:55     Page
                                                           of 19
                                                        Page  237ofof154
                                                                      9




                                                                      23
                                                           Exhibit E_007
 Case18-12456-gs
Case  Case
      11-17208-bam
           18-12456-gs
                  DocDocClaim
                      25189 Entered
                              Entered
                              3 Filed 08/16/11
                                       12/15/20
                                    02/11/21   11:59:24
                                                  Page 18
                                             22:51:55     Page
                                                           of 19
                                                        Page  248ofof154
                                                                      9




                                                                      24
                                                           Exhibit E_008
 Case18-12456-gs
Case  Case
      11-17208-bam
           18-12456-gs
                  DocDocClaim
                      25189 Entered
                              Entered
                              3 Filed 08/16/11
                                       12/15/20
                                    02/11/21   11:59:24
                                                  Page 19
                                             22:51:55     Page
                                                           of 19
                                                        Page  259ofof154
                                                                      9




                                                                      25
                                                           Exhibit E_009
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 26 of 154




     EXHIBIT 2




                                                                          26
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 27 of 154




                                                                          27
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 28 of 154




                                                                          28
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 29 of 154




     EXHIBIT 3




                                                                          29
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 30 of 154




                                                                          30
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 31 of 154




                                                                          31
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 32 of 154




     EXHIBIT 4




                                                                          32
     Desert Land, LLC, Case No. 18-12454-gs
     STATUS OF PENDING LEGAL MATTERS
     Updated June 12, 2020

      Case Administration
      Action                            Deadline                   Comment
      May ’20 Monthly Operating         June 20, 2020
      Report
      Motion for Miscellaneous Relief   June 16, 2020, 1:30 p.m.
                                                                                                                          Case 18-12456-gs




      Related to Real Property
      Collateral (“Surcharge Motion”)

      Motion to Approve Surcharge       June 16, 2020, 1:30 p.m.
                                                                                                                          Doc 251




      Stipulation With Shotgun Creek
      Entities

      Motion to Terminate Joint         ASAP
      Administration

      Appeal of Order Denying Joint     Tbd                        Several creditors filed a motion to suspend the
      Motion to Suspend Case, Extend                               bankruptcy cases or continue the auction due to
      Auction                                                      COVID-19. The Court denied that motion on April
      (Case No. 20-cv-00844-JCM)                                   23, 2020, and the creditors appealed. Both the
                                                                   bankruptcy court and district court denied motions
                                                                   for stays pending appeal.
                                                                                                                          Entered 02/11/21 22:51:55




      Schwartzer & McPherson final      Tbd                        S&M filed a final fee application, which the Trustee
      fee application                                              and others opposed inter alia because S&M failed to
      (Debtor’s counsel)                                           adequately disclose potential inter-debtor conflicts
                                                                   or the source of its retainers in its employment
                                                                   application. The court did not rule on the
                                                                   objections, but instead allowed S&M’s fees on an
                                                                                                                          Page 33 of 154




                                                                   interim basis only.




33
     Potential Litigation
     Action                        Deadline        Comment
     Avoidance Actions (Cash       June 27, 2020   Grobstein Teeple LLP completed an analysis of
     Transfers)                                    transfers out of Desert Land’s bank accounts during
                                                   the 4 years prior to the petition date, which is
                                                   attached hereto as Exhibit A.
                                                                                                          Case 18-12456-gs




     Avoidance of Gonzales Trust   June 27, 2020   Tom Gonzales obtained a judgment from the US
                                                                                                          Doc 251




     judgment lien                                 Dist. Court (Case No. 15-cv-00915 RCJ) in the
                                                   amount of approx. $13.177 million on April 25, 2018.
                                                   Gonzales filed the involuntary petitions against
                                                   Desert Land and its affiliates on April 28, 2018.
                                                   Decisions by the USDC and the Bankruptcy Court
                                                   determined that Gonzales did not hold a lien or have
                                                   an equitable priority claim prior to recording the
                                                   judgment lien.

                                                   The judgment lien appears to be avoidable as a
                                                   preference under 11 U.S.C. § 547(b).
                                                                                                          Entered 02/11/21 22:51:55




     Compass Investments LLC       June 27, 2020   Per amended Schedule B [Dkt. 1081], Compass
     (insider)                                     Investments LLC owed Desert Land $5,294,213.00 as
                                                   of the petition date, but that this amount was
                                                   subject to defenses.

                                                   Compass did not receive transfers of Desert Land
                                                   funds within 4 years prior to the petition date.
                                                                                                          Page 34 of 154




34
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 35 of 154




     EXHIBIT 5




                                                                          35
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 36 of 154




                                                                          36
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 37 of 154




                                                                          37
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 38 of 154




                                                                          38
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 39 of 154




                                                                          39
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 40 of 154




                                                                          40
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 41 of 154




     EXHIBIT 6




                                                                          41
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 42 of 154




                                                                          42
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 43 of 154




                                                                          43
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 44 of 154




     EXHIBIT 7




                                                                          44
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 45 of 154




                                                                          45
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 46 of 154




                                                                          46
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 47 of 154




                                                                          47
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 48 of 154




     EXHIBIT 8




                                                                          48
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 49 of 154




                                                                          49
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 50 of 154




                                                                          50
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 51 of 154




                                                                          51
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 52 of 154




     EXHIBIT 9




                                                                          52
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 53 of 154




                                                                          53
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 54 of 154




                                                                          54
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 55 of 154




                                                                          55
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 56 of 154




                                                                          56
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 57 of 154




                                                                          57
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 58 of 154




                                                                          58
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 59 of 154




                                                                          59
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 60 of 154




                                                                          60
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 61 of 154




                                                                          61
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 62 of 154




                                                                          62
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 63 of 154




                                                                          63
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 64 of 154




                                                                          64
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 65 of 154




                                                                          65
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 66 of 154




                                                                          66
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 67 of 154




                                                                          67
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 68 of 154




                                                                          68
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 69 of 154




                                                                          69
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 70 of 154




                                                                          70
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 71 of 154




                                                                          71
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 72 of 154




                                                                          72
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 73 of 154




                                                                          73
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 74 of 154




                                                                          74
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 75 of 154




                                                                          75
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 76 of 154




                                                                          76
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 77 of 154




                                                                          77
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 78 of 154




                                                                          78
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 79 of 154




                                                                          79
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 80 of 154




                                                                          80
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 81 of 154




                                                                          81
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 82 of 154




                                                                          82
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 83 of 154




                                                                          83
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 84 of 154




                                                                          84
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 85 of 154




                                                                          85
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 86 of 154




                                                                          86
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 87 of 154




                                                                          87
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 88 of 154




                                                                          88
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 89 of 154




                                                                          89
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 90 of 154




                                                                          90
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 91 of 154




                                                                          91
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 92 of 154




                                                                          92
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 93 of 154




                                                                          93
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 94 of 154




                                                                          94
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 95 of 154




                                                                          95
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 96 of 154




                                                                          96
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 97 of 154




                                                                          97
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 98 of 154




                                                                          98
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 99 of 154




                                                                          99
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 100 of 154




                                                                           100
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 101 of 154




  EXHIBIT 10




                                                                           101
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 102 of 154




                                                                           102
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 103 of 154




                                                                           103
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 104 of 154




                                                                           104
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 105 of 154




  EXHIBIT 11




                                                                           105
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 106 of 154




                                                                           106
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 107 of 154




                                                                           107
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 108 of 154




  EXHIBIT 12




                                                                           108
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 109 of 154




                                                                           109
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 110 of 154




                                                                           110
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 111 of 154




                                                                           111
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 112 of 154




                                                                           112
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 113 of 154




                                                                           113
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 114 of 154




                                                                           114
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 115 of 154




                                                                           115
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 116 of 154




                                                                           116
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 117 of 154




  EXHIBIT 13




                                                                           117
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 118 of 154




                                                                           118
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 119 of 154




                                                                           119
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 120 of 154




                                                                           120
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 121 of 154




                                                                           121
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 122 of 154




                                                                           122
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 123 of 154




  EXHIBIT 14




                                                                           123
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 124 of 154




                                                                           124
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 125 of 154




                                                                           125
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 126 of 154




                                                                           126
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 127 of 154




                                                                           127
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 128 of 154




  EXHIBIT 15




                                                                           128
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 129 of 154




                                                                           129
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 130 of 154




                                                                           130
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 131 of 154




                                                                           131
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 132 of 154




                                                                           132
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 133 of 154




                                                                           133
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 134 of 154




                                                                           134
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 135 of 154




                                                                           135
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 136 of 154




                                                                           136
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 137 of 154




                                                                           137
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 138 of 154




                                                                           138
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 139 of 154




                                                                           139
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 140 of 154




                                                                           140
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 141 of 154




  EXHIBIT 16




                                                                           141
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 142 of 154




                                                                           142
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 143 of 154




                                                                           143
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 144 of 154




                                                                           144
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 145 of 154




                                                                           145
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 146 of 154




                                                                           146
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 147 of 154




                                                                           147
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 148 of 154




                                                                           148
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 149 of 154




                                                                           149
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 150 of 154




                                                                           150
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 151 of 154




                                                                           151
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 152 of 154




                                                                           152
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 153 of 154




                                                                           153
Case 18-12456-gs   Doc 251   Entered 02/11/21 22:51:55   Page 154 of 154




                                                                           154
